Citation Nr: 1041783	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a panic disorder with 
agoraphobia and obsessive compulsive disorder, also claimed as a 
pain disorder.

2.  Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from August 1965 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Denver, Colorado.

The appellant submitted three issues in his May 2006 claim and 
August 2006 statement, specifically the panic disorder, migraine 
headaches, and degenerative disc disease of the thoracolumbar 
spine.  The January 2007 rating decision denied all three issues 
and the appellant subsequently proffered a notice of disagreement 
with respect to the three issues/disabilities.  However, when the 
appellant perfected his appeal in October 2007, he only perfected 
his appeal with respect to the issues involving a panic disorder 
and migraine headaches.

Following a review of the appellant's claim, the Board, in April 
2009, issued a decision on the merits of the appellant's claim.  
The Board found that the evidence did not support the claim and 
the claim was denied.  The appellant was notified of that Board's 
action and he then appealed the Board's action to the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court.  Upon reviewing the Board's decision, the Court vacated 
and remanded the claim to the VA for additional action.  This 
occurred via the single-judge Memorandum Decision issued in June 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As reported above, the Board initially denied the appellant's 
claim for benefits and the appellant subsequently appealed to the 
Court.  After reviewing the Board's Decision, the Court found 
that the evidence relied upon by the Board was inadequate.  
Specifically, the Court found that the VA medical examination 
that was accomplished in December 2006 was inadequate because the 
examiner did not provide an opinion as to the etiology of the two 
claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Court additionally found that the Board did not 
adequately discuss the assertions made by the appellant 
concerning the etiology and chronicity of the claimed disorders.  
Jandreau v. Nicholson, 492 F.3d 1272 (Fed. Cir. 2007) and 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, for 
those two reasons, the Court vacated the Board's decision.  It 
has since been returned for further action in conjunction with 
the instructions given by the Court.  

Given the appellant's assertions that his disorders are related 
to service and the absence of a VA opinion addressing the 
etiology of those disorders, a remand for the conduct of a 
contemporaneous VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2009) 
are fully complied with and satisfied as to 
the issues on appeal.  The claims folder 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received from January 
2006 to the present for any type of panic 
disorder and migraine headaches, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  Any response received 
should be memorialized in the appellant's 
claims folder.  All records obtained should 
be added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. § 
3.159 (2009).

3.  The RO/AMC should then arrange for a 
neurological examination of the appellant.  
If possible, the examination should be 
performed by a medical doctor, and he or 
she must assess whether the appellant now 
has the claimed disability (migraine 
headaches) and the etiology of any found 
disability.  The claims folder, including 
any documents obtained as a result of this 
Remand, and a copy of this REMAND should be 
made available to the doctor for review in 
conjunction with the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
Moreover, the doctor must specifically note 
in the examination that he or she has 
reviewed all of the medical records prior 
to examining the appellant.

After reviewing the file and examining the 
appellant, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found headache 
disability is related to or caused by his 
military service or any incident therein.  
It would be helpful if the doctor would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The doctor must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to his 
or her conclusions.  The doctor should 
specifically discuss the assertions made by 
the appellant concerning the etiology of 
his purported headache disability.  If 
further testing or examination by a 
specialist is required to evaluate the 
claimed disorder, such testing or 
examination is to be done before completion 
of the examination report.

The results proffered by the doctor must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO/AMC should then arrange for a 
psychiatric examination of the appellant.  
If possible, the examination should be 
performed by a psychiatrist, and the 
psychiatrist must assess whether the 
appellant now has the claimed disability (a 
panic disorder with agoraphobia and 
obsessive compulsive disorder also claimed 
as a panic disorder) and the etiology of 
any found disability.  The claims folder, 
including any documents obtained as a 
result of this Remand, and a copy of this 
REMAND should be made available to the 
psychiatrist for review in conjunction with 
the examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the psychiatrist is 
asked to indicate that he or she has 
reviewed the claims folder.  Moreover, the 
psychiatrist must specifically note in the 
examination that he or she has reviewed all 
of the medical records prior to examining 
the appellant.

After reviewing the file and examining the 
appellant, the psychiatrist should render 
an opinion as to whether it is at least as 
likely as not that any found psychiatric 
disability is related to or caused by his 
military service or any incident therein.  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The psychiatrist must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the psychiatrist's conclusions.  The 
psychiatrist should specifically discuss 
the assertions made by the appellant 
concerning the etiology of his purported 
psychiatric disorder.  If further testing 
or examination by a specialist is required 
to evaluate the claimed disorder, such 
testing or examination is to be done before 
completion of the examination report.

The results proffered by the psychiatrist 
must reference the complete claims folders 
and any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  
See 38 C.F.R. § 4.2 (2009); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examination requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


